


109 HR 6314 : To amend title 38, United States Code, to

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 6314
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 15, 2006
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  extend certain expiring provisions of law and to expand eligibility for the
		  Survivors’ and Dependents’ Educational Assistance program.
	
	
		1.Extension of certain expiring
			 provisions of law administered by the Secretary of Veterans Affairs
			(a)Authority for
			 health care for participation in DOD chemical and biological warfare
			 testingSection 1710(e)(3)(D) of title 38,
			 United States Code, is amended by striking December 31, 2005 and
			 inserting December 31, 2007.
			(b)Grant and per
			 diem grant assistance for homeless veteransSection 2011(a)(2) of
			 such title is amended by striking September 30, 2005 and
			 inserting September 30, 2007.
			(c)Treatment and
			 rehabilitation for seriously mentally ill and homeless veteransSection 2031(b) of such title is amended by
			 striking December 31, 2006 and inserting December 31,
			 2007.
			(d)Additional
			 services for homeless and seriously mentally ill veteransSection 2033(d) of such title is amended by
			 striking December 31, 2006 and inserting December 31,
			 2007.
			(e)Advisory
			 committee on homeless veteransSection 2066(d) of such title is amended by
			 striking December 31, 2006 and inserting December 31,
			 2007.
			(f)Government
			 markers in private cemeteriesSection 2306(d)(3) of such title is amended
			 by striking December 31, 2006 and inserting December 31,
			 2007.
			(g)Additional
			 educational assistance allowance for work-studySection 3485(a)(4) of such title is amended
			 in subparagraphs (A), (C), and (F) by striking December 27, 2006
			 and inserting June 30, 2007.
			2.Expansion of
			 eligibility for Survivors’ and Dependents’ Educational Assistance
			 program
			(a)Expansion of
			 eligibilitySection 3501(a)(1)
			 of title 38, United States Code, is amended—
				(1)by striking the
			 period at the end of subparagraph (A) and inserting a semicolon;
				(2)by striking the
			 comma at the end of subparagraph (B) and inserting a semicolon;
				(3)by striking
			 , or at the end of subparagraph (C) and inserting a
			 semicolon;
				(4)by striking the
			 comma at the end of subparagraph (D) and inserting ; or;
			 and
				(5)by inserting after
			 subparagraph (D) the following new subparagraph:
					
						(E)the spouse or child of a person who at the
				time of application by such spouse or child for educational assistance under
				this chapter is a member of the Armed Forces who, as determined by the
				Secretary, has a total disability permanent in nature incurred or aggravated in
				the active military, naval, or air
				service;
						.
				(b)Conforming
			 amendmentsSuch title is further amended—
				(1)in
			 section 3511—
					(A)in subsection
			 (a)(1)—
						(i)by
			 striking Each eligible person and inserting the following:
			 Each eligible person, whether made eligible by one or more of the
			 provisions of section 3501(a)(1) of this title,;
						(ii)by
			 striking a period and inserting an aggregate
			 period; and
						(iii)by
			 striking the second sentence;
						(B)in subsection
			 (b)(3), by striking section 3501(a)(1)(D) and inserting
			 subparagraph (D) or (E) of section 3501(a)(1); and
					(C)in subsection (c),
			 by striking or 3501(a)(1)(D)(i) and inserting
			 3501(a)(1)(D)(i), or 3501(a)(1)(E);
					(2)in section
			 3512—
					(A)in subsection (a),
			 by striking an eligible person (within the meaning of section
			 3501(a)(1)(A) of this title) and inserting an eligible person
			 whose eligibility is based on the death or disability of a
			 parent;
					(B)in subsection
			 (b)—
						(i)in
			 paragraph (1)(A)—
							(I)by inserting after
			 section 3501(a)(1) of this title the following: or a
			 person made eligible by the disability of a spouse under section 3501(a)(1)(E)
			 of this title;
							(II)by striking
			 or 3501(a)(1)(D)(ii) of this title and inserting
			 3501(a)(1)(D)(ii), or 3501(a)(1)(E) of this title;
							(ii)in
			 paragraph (1)(B), by adding at the end the following new clause:
							
								(iii)The date on which the Secretary notifies
				the member of the Armed Forces from whom eligibility is derived that the member
				has a total disability permanent in nature incurred or aggravated in the active
				military, naval, or air service.
								;
				and
						(iii)in
			 paragraph (2), by striking or (D) of this title and inserting
			 (D), or (E) of this title;
						(3)in
			 section 3540, by striking and (D) and inserting (D), and
			 (E);
				(4)in section 3563,
			 by striking each eligible person defined in section 3501(a)(1)(A) of
			 this title and inserting the following: each eligible person
			 whose eligibility is based on the death or disability of a
			 parent;
				(5)in section
			 3686(a)(1), by striking or (D) and inserting (D), or
			 (E); and
				(6)in section 5113(b)(3)(B), by striking
			 or (D) and inserting (D), or (E).
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to a payment of educational assistance for a course of education pursued after
			 the date of the enactment of this Act.
			
	
		
			Passed the House of
			 Representatives November 14, 2006.
			Karen L. Haas,
			Clerk.
		
	
